Citation Nr: 1442420	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  08-10 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right foot disorder, claimed as residuals of a fracture.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1965 to March 1969 followed by service in the Tennessee Army National Guard between 1978 and 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that denied service connection for a bilateral foot condition.  In an April 2012 remand by the Board, it was determined the Veteran had filed a timely appeal of the 2002 rating decision and that an appeal of the claim was still pending.  The claim was remanded for a VA examination which was provided in May 2012.

Thereafter, in June 2013, the RO granted service connection for left foot disorder, with metatarsalgia.  In December 2013, the Board determined that the grant of service connection for a left foot disability was not a full grant of the benefits sought by the Veteran and remanded the claim for a supplemental statement of the case regarding service connection for a right foot disorder.  A SSOC was provided in July 2014.  The Board now finds that the RO complied with the prior remand directives and that a new remand is not necessary to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran contends he suffered bilateral foot fractures while performing National Guard active duty for training (ACDUTRA) and that he currently suffers from residuals in his right foot as well as his left.

The Board regrets additional delay; however, for the purpose of adjudicating the claim of service connection for a right foot disorder, the Board finds the medical evidence of record inadequate.  The May 2012 VA examination and the July 2014 addendum opinion both exclusively focused on the left foot despite evidence of right foot injury and disability in the record.  The opinions provided do not provide sufficient detail so that the Board can perform a fully informed evaluation of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In a February 1999 treatment record, the Veteran indicated a six month history of pain in his feet located primarily in the MP joints 1 through 5 bilaterally  He noted this pain was sharp and burning and was made worse by flexing his toes and walking. 

In a March 2000 treatment record, Dr. J.E. indicated constant pain in both feet since 1998 when the sought treatment for fracture.  Mid-foot pain bilaterally especially to right foot was noted  The doctor observed the Veteran massaging the 2nd/3rd metatarsal base on the right foot particularly.  A radiologic survey indicated some degenerative changes 2nd/3rd metatarsal cuneiform level to each foot and that joint spaces were pretty much obliterated.  The doctor assessed resolving fracture right 2nd metatarsal and degenerative joint disease 2nd/3rd metatarsal joint cuneiform joint level each foot.  

The evidence suggests the Veteran suffered fractures of both feet in 1998, although records from Dr. R.H. who supposedly treated these fractures are not present in the record.  After the Board's April 2012 remand, in January 2013, the Veteran provided authorization for VA to attempt to retrieve records from Dr. R.H.  The RO sent letters to Dr. R.H. requesting records in February and March 2013.  On remand, the RO should make one final effort to obtain records regarding the Veteran's fractures from Dr. R.H. and send notification to the Veteran that it is ultimately his responsibility to provide such evidence if it is in his possession.  Since the Veteran's contention is that he has residuals of right foot fracture, records regarding the fracture would be very helpful to adjudication of his claim.

The examination report dated in May 2012 and the addendum opinion sought in July 2014 did not reflect a full review of the record, to include pain and symptoms in the right foot that were very similar to those in the left foot. In addition, the examiner considered x-ray images taken of the left foot only.  No tests were administered to confirm whether a right foot disability was present despite the presence of symptoms.  In the July 2014 addendum, the examiner noted the left foot had x-ray findings of DJD 2nd and 3rd metatarsal joints.  The examiner did not note that such findings were also made in x-rays of the right foot in 2000.

Also notable are the lay statements of the Veteran's Captain and other of his superiors in the National Guard who indicated the Veteran had pain in his feet that affected his physical training.  The statements from these individuals are in regard to both feet and do not focus solely on the left foot. His Captain, J.K.S., indicated her opinion that the Veteran "developed the problems in his feet while on active duty training in the National Guard."  

Although there is no evidence of a right foot injury or disability while on active duty, there is evidence that the Veteran injured his right foot in some way while he was serving with the National Guard.  Therefore, the Board finds that a new examination is needed to determine whether the Veteran currently has a diagnosed right foot disorder and whether it is at least as likely as not that such disability had its onset in or was aggravated during a period of ACDUTRA.

Accordingly, the case is REMANDED for the following action:

1.  In January 2013, the Veteran provided authorization to seek records from Dr. R.H. regarding treatment in 1998 for fractures of his feet.  The RO should make a final attempt to retrieve records from Dr. R.H.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2. Once additional records are obtained to the extent available, schedule the Veteran for a VA examination with an appropriate specialist to assess the current nature and severity of any diagnosed right foot disability.  The examiner must have access to the electronic claims file (VBMS) and a copy of this REMAND.  The examiner should make note that the electronic file was reviewed prior to rendering an opinion.

Any necessary testing, including taking x-rays, should be performed in order to identify whether the Veteran currently has a right foot disability.

Following a careful review of the record and a determination of whether the Veteran currently suffers from a right foot disorder, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or greater) that any diagnosed right foot disorder had its onset in or was aggravated during a period of active duty for training (ACDUTRA) while the Veteran was in the National Guard.

In rendering such opinion, the examiner should specifically review the Veteran's Military Personnel Records from his years in the Tennessee Army National Guard.  In addition, the examiner should note private treatment records that indicate right foot fracture and evidence of degenerative changes and symptoms similar to those exhibited in the left foot, as well as lay statements from the Veteran's Captain and other superiors indicating their observation that the Veteran suffered pain in both feet during physical training with the National Guard.

Note: The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence. If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



